DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on June 16th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1-2, 8-10, 16, and 20 are amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments, see pg. 8-10 filed on June 16th, 2022, with respect to the rejections of independent claims 1, 9, and 20 under 35 U.S.C 103, where the applicant asserts that Chan and Koretz does not disclose not teach or suggest, "the set of categories comprising...a flat category”.

Examiner respectfully disagrees. Chan discloses the computer system performing a classification of trends. Chan indicates on [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions.

Chan indicates that the classification can identify that the classification can be stuck in such that changes have no change. Chan indicates on [0174]-[0175],  “This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained”.

As such, Chan teaches "the set of categories comprising...a flat category”.

Applicant’s arguments, see pg. 8-10 filed on June 16th, 2022, with respect to the rejections of independent claims 1, 9, and 20 under 35 U.S.C 103, where the applicant asserts that Chan and Koretz does not disclose not teach or suggest, "(iii) determining, responsive to the first set of file system data usage being classified into the flat category, that that no changes to the file system are necessary; and causing, using the processor and the memory, when the category is not the flat category”.


Examiner respectfully disagrees. Chan further teaches (iii) determining, responsive to the first set of file system data usage being classified into the flat category, that that no changes to the file system are necessary (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained); 

As such, Chan teaches (iii) determining, responsive to the first set of file system data usage being classified into the flat category, that that no changes to the file system are necessary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0310235 issued to Chan et al. (hereinafter as "Chan") in further view of U.S Patent Application Publication 2007/0283360 issued to Koretz et al. (hereinafter as “Koretz”).

	Regarding claim 1, Chan teaches a computer-implemented method comprising: executing, using a processor and a memory (Chan: [0565]; For example server 1012 or clients 1002, 1004, 1006, or 1008 may be implemented using a system such as system 1100…The hardware elements may include one or more central processing units (CPUs) 1102…By way of example, the storage device(s) 1108 may include…a random access memory (RAM) and/or a read-only memory (ROM)), a trained classification model (Chan: [0069]; usage can be monitored over time…Such raw data, in the framework, are facts that can be classified through the application of knowledge. The knowledge can take the form of a seasonal trending algorithm, signal processing algorithm, support vector machine, neural network, and Bayesian network, to name a few),

 the executing causing a classification of a first set of file system usage data into a set of categories (Chan: [0018]; Data can be categorized into facts, information, hypothesis, and directives. Activities that generate certain categories of data based on other categories of data through the application of knowledge can be categorized into classifications... Classification can involve the automatic generation of classes and trending of time series data with sample intervals having irregular durations),

 the set of categories comprising a trend category, a flat category, and a periodicity category (Chan: [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained),

the first set of file system usage data comprising usage data of a file system on a data storage device (Chan: [0069]; For example, raw data concerning a JAVA virtual machine's (JVM's) heap usage can be monitored over time. Such raw data, in the framework, are facts that can be classified through the application of knowledge. Such classification information might indicate a time interval when an aspect of the system is persistently observed in a state. Such state information might be composed to indicate, for example, points in time at which an aspect of the system is observed); 

causing, using the processor and the memory (Chan: [0565]; For example server 1012 or clients 1002, 1004, 1006, or 1008 may be implemented using a system such as system 1100…The hardware elements may include one or more central processing units (CPUs) 1102…By way of example, the storage device(s) 1108 may include…a random access memory (RAM) and/or a read-only memory (ROM)), at least one operation from a set of operations, the set of operations comprising (i) generating, responsive to the first set of file system usage data being classified into the trend category, a time series of the first set of file system usage data (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0058]; the system states can be identified by a vector of features extracted from the trend data, and system state changes can be demarcated by events that represent substantive changes in the trend), 

[[and]] (ii) detecting, responsive to the first set of file system usage data being classified into the periodicity category (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0461]; When monitoring the heap usage or thread or stack segment intensity, weekend and weekday seasons can be tracked separately. This is based on the rationale that the seasonal peaks. If a resolution of 15 minutes is used, i.e. the seasonal index is integer multiples of 15 minutes, to track the seasonal factors B t n (for 48 hours) and C t n (for 24 hours), then this produces T=192 and T=96 indices, respectively, for the seasonal factors), 

using an anomaly detection model, an anomaly within the first set of file system usage data (Chan: [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis. One interesting statistics is the intensity of a class of threads or stack segments. The average intensity of a class of threads or stack segments can be measured from a series of thread dump samples taken. If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly), and

 (iii) determining, responsive to the first set of file system data usage being classified into the flat category, that that no changes to the file system are necessary (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained); 

	Chan does not explicitly teach causing, using the processor and the memory, when the category is not the flat category, at least one alteration from a set of alterations, the set of alterations comprising (i) responsive to predicting that the time series will exceed a threshold, a first reconfiguring of a file system resource, the first reconfiguring altering a capacity of the file system, and (ii) responsive to detecting the anomaly, a second reconfiguring of the file system resource, the second reconfiguring altering a capacity of the file system.

	However, Koretz teaches causing, using the processor and the memory, when the category is not the flat category (Koretz: [0039]; time period data which is entered...comprises the number of days in advance of at least one of the thresholds for one of the factors being exceeded {Examiner correlates that when the time period data in which is entered comprises at least one of the days having a threshold being exceeded informs that the data is not stationary}), at least one alteration from a set of alterations, the set of alterations comprising (i) responsive to predicting that the time series will exceed a threshold (Koretz: [0039]; The advance notification time period data which is entered for each of the storage server systems 16(1)-16(n), application server systems 17(1)-17(n), database server system 19(1)-19(n), and file server systems 21(1)-21(n) comprises the number of days in advance of at least one of the thresholds for one of the factors being exceeded that notification should be provided), 

a first reconfiguring of a file system resource, the first reconfiguring altering a capacity of the file system (Koretz: [0047]; In step 62, the planning system 12 determines if capacity needs to be and can be increased in the one or more storage server systems....or if one or more new additional storage server systems and/or additional application server systems need to be added based on the monitored one or more factors and the determined trends over real-time), and

 (ii) responsive to detecting the anomaly, a second reconfiguring of the file system resource, the second reconfiguring altering a capacity of the file system (Koretz: [0048]; For example, the planning system 12 may require the trending to show two or more of the thresholds to be exceeded within the entered advance notification time period before indicating increased capacity in an existing one or more of the storage server systems...The planning system 12 also can be set up with one or more thresholds which can be used to distinguish between short-term spikes in performance...to add a new server system and long-term growth trends which require notification to the administrator to increase capacity and/or to add an additional server system).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chan (teaches the set of operations comprising generating to the first set of file system usage data being classified into the trend category and being classified into the periodicity category) with the teachings of Koretz (teaches predicting that the time series will exceed a threshold altering a capacity of the file system based on detection on the anomaly). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency of the system in accurately utilizes more server to provide better cost effectiveness (See Koretz: [0010]). In addition, the references (Chan and Koretz) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chan and Koretz are directed to system planning system that monitor data and provide necessary adjustment to the system when indicated.
	Regarding claim 2, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches adjusting, using a second set of file system usage data, the trained classification model (Chan: [0070]; Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data), the second set of file system usage data comprising file system usage data collected subsequent to the first reconfiguring, or the second reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data), or a no change state for the flat category (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained).  

	Regarding claim 3, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches further comprising: adjusting, using a second set of file system usage data, the threshold (Chan: [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. If so, then control passes to block 416. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index),

the second set of file system usage data comprising file system usage data collected subsequent to the first reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 4, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches adjusting, using a second set of file system usage data, the first reconfiguring (Chan: [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. If so, then control passes to block 416. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index), 

the second set of file system usage data comprising file system usage data collected subsequent to the first reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 5, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches adjusting, using a second set of file system usage data, the anomaly detection model (Chan: [0175]; If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly. [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index), 

the second set of file system usage data comprising file system usage data collected subsequent to the second reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 6, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches adjusting, using a second set of file system usage data, the second reconfiguring (Chan: [0175]; If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly. [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index), 

the second set of file system usage data comprising file system usage data collected subsequent to the second reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 7, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches causing, using the processor and the memory(Chan: [0565]; For example server 1012 or clients 1002, 1004, 1006, or 1008 may be implemented using a system such as system 1100…The hardware elements may include one or more central processing units (CPUs) 1102…By way of example, the storage device(s) 1108 may include…a random access memory (RAM) and/or a read-only memory (ROM)),

 	a third alteration, the third alteration comprising, responsive to predicting that the time series will go below a threshold (Chan: [0312]; In block 418, a determination is made whether measured thread or stack segment intensity is below the forecast by a margin greater than a specified margin. If so, then control passes to block 420. Otherwise, control passes to block 422), 

a third reconfiguration of the file system, the third reconfiguring altering a capacity of the file system on the storage device (Chan: [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index. [0365]; By detecting seasonal trends and forecasting the memory capacity requirements, the system can dynamically reallocate shared system memory among JVMs to enable elasticity in resource allocation).  

	Regarding claim 8, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches responsive to predicting that the time series will go below the threshold (Chan: [0312]; In block 418, a determination is made whether measured thread or stack segment intensity is below the forecast by a margin greater than a specified margin. If so, then control passes to block 420. Otherwise, control passes to block 422), reallocating a portion of file system capacity to another use (Chan: [0365]; estimate trends and to forecast memory capacity requirements. By detecting seasonal trends and forecasting the memory capacity requirements, the system can dynamically reallocate shared system memory among JVMs to enable elasticity in resource allocation),  6302-40252Appl. No. 16/863,640P201904681US01 wherein 

the trained classification model comprises a neural network classification model trained using a training set, the training set comprising file system usage data classified into a category in the set of categories (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0069]; usage can be monitored over time…Such raw data, in the framework, are facts that can be classified through the application of knowledge. The knowledge can take the form of a seasonal trending algorithm, signal processing algorithm, support vector machine, neural network, and Bayesian network, to name a few).  

	Regarding claim 9, Chen teaches a computer program product for file system utilization prediction (Chan: [0132]; These classification signatures can be bootstrapped onto the predictive diagnostic monitor in the production system),

 	the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (Chan: [0569]; Storage media and computer readable media for containing code, or portions of code, can include any appropriate media known or used in the art, including storage media and communication media), 

the program instructions comprising: program instructions to execute, using a processor and a memory (Chan: [0565]; Computer system 1100 is shown comprising hardware elements that may be electrically coupled via a bus 1124. The hardware elements may include one or more central processing units (CPUs) 1102...Computer system 1100 may also include one or more storage devices 1108...may include devices such as...random access memory (RAM) and/or a read-only memory (ROM)),

 a trained classification model (Chan: [0069]; usage can be monitored over time…Such raw data, in the framework, are facts that can be classified through the application of knowledge. The knowledge can take the form of a seasonal trending algorithm, signal processing algorithm, support vector machine, neural network, and Bayesian network, to name a few), 

the executing causing a classification of a first set of file system usage data into a set of categories (Chan: [0018]; Data can be categorized into facts, information, hypothesis, and directives. Activities that generate certain categories of data based on other categories of data through the application of knowledge can be categorized into classifications... Classification can involve the automatic generation of classes and trending of time series data with sample intervals having irregular durations), 

the set of categories comprising a trend category, [[and]] a periodicity category (Chan: [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions), and a flat category (Chan: [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions.
[0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained), the first set of file system usage data comprising usage data of a file system on a data storage device (Chan: [0069]; For example, raw data concerning a JAVA virtual machine's (JVM's) heap usage can be monitored over time. Such raw data, in the framework, are facts that can be classified through the application of knowledge. Such classification information might indicate a time interval when an aspect of the system is persistently observed in a state. Such state information might be composed to indicate, for example, points in time at which an aspect of the system is observed); 

program instructions to cause, using the processor and the memory, at least one operation from a set of operations, the set of operations comprising (i) generating, responsive to the first set of file system usage data being classified into the trend category, a time series of the first set of file system usage data (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0058]; the system states can be identified by a vector of features extracted from the trend data, and system state changes can be demarcated by events that represent substantive changes in the trend), [[and]] 

(ii) detecting, responsive to the first set of file system usage data being classified into the periodicity category (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0461]; When monitoring the heap usage or thread or stack segment intensity, weekend and weekday seasons can be tracked separately. This is based on the rationale that the seasonal peaks. If a resolution of 15 minutes is used, i.e. the seasonal index is integer multiples of 15 minutes, to track the seasonal factors B t n (for 48 hours) and C t n (for 24 hours), then this produces T=192 and T=96 indices, respectively, for the seasonal factors), 

using an anomaly detection model, an anomaly within the first set of file system usage data (Chan: [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis. One interesting statistics is the intensity of a class of threads or stack segments. The average intensity of a class of threads or stack segments can be measured from a series of thread dump samples taken. If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly), and

 (iii) determining, responsive to the first set of file system data usage being classified into the flat category, that no changes to the file system are necessary (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained); 

Chan does not explicitly teach program instructions to cause, using the processor and the memory, when the category is not the flat category, at least one alteration from a set of alterations, the set of alterations comprising (i) responsive to predicting that the time series will exceed a threshold, a first reconfiguring of a file system resource, the first reconfiguring altering a capacity of the file system, and  (ii) responsive to detecting the anomaly, a second reconfiguring of the file system resource, the second reconfiguring altering a capacity of the file system.

Koretz teaches program instructions to cause, using the processor and the memory (Koretz: [0016]; reading and/or writing system that is coupled to one of the processor, can be used for the memory 22), when the category is not the flat category (Koretz: [0039]; time period data which is entered for each of the storage server systems 16(1)-16(n), application server systems 17(1)-17(n), database server system 19(1)-19(n), and file server systems 21(1)-21(n) comprises the number of days in advance of at least one of the thresholds for one of the factors being exceeded {Examiner correlates that when the time period data in which is entered comprises at least one of the days having a threshold being exceeded informs that the data is not stationary}), 

at least one alteration from a set of alterations, the set of alterations comprising (i) responsive to predicting that the time series will exceed a threshold (Koretz: [0039]; The advance notification time period data which is entered for each of the storage server systems 16(1)-16(n), application server systems 17(1)-17(n), database server system 19(1)-19(n), and file server systems 21(1)-21(n) comprises the number of days in advance of at least one of the thresholds for one of the factors being exceeded that notification should be provided),

 a first reconfiguring of a file system resource, the first reconfiguring altering a capacity of the file system (Koretz: [0047]; In step 62, the planning system 12 determines if capacity needs to be and can be increased in the one or more storage server systems....or if one or more new additional storage server systems and/or additional application server systems need to be added based on the monitored one or more factors and the determined trends over real-time), and

 (ii) responsive to detecting the anomaly, a second reconfiguring of the file system resource, the second reconfiguring altering a capacity of the file system (Koretz: [0048]; For example, the planning system 12 may require the trending to show two or more of the thresholds to be exceeded within the entered advance notification time period before indicating increased capacity in an existing one or more of the storage server systems...The planning system 12 also can be set up with one or more thresholds which can be used to distinguish between short-term spikes in performance...to add a new server system and long-term growth trends which require notification to the administrator to increase capacity and/or to add an additional server system).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chan (teaches the set of operations comprising generating to the first set of file system usage data being classified into the trend category and being classified into the periodicity category) with the teachings of Koretz (teaches predicting that the time series will exceed a threshold altering a capacity of the file system based on detection on the anomaly). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency of the system in accurately utilizes more server to provide better cost effectiveness (See Koretz: [0010]). In addition, the references (Chan and Koretz) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chan and Koretz are directed to system planning system that monitor data and provide necessary adjustment to the system when indicated.
Regarding claim 10, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches program instructions to adjust, using a second set of file system usage data, the trained classification model (Chan: [0070]; Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data),

 	the second set of file system usage data comprising file system usage data collected subsequent to the first reconfiguring, or the second reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data), or a no change state for the flat category (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained).  

	Regarding claim 11, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches program instructions to adjust, using a second set of file system usage data, the threshold (Chan: [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. If so, then control passes to block 416. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index), 

the second set of file system usage data comprising file system usage data collected subsequent to the first reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 12, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches program instructions to adjust, using a second set of file system usage data, the first reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data),

 the second set of file system usage data comprising file system usage data collected subsequent to the first reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 13, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches program instructions to adjust, using a second set of file system usage data, the anomaly detection model (Chan: [0175]; If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly. [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index),

 the second set of file system usage data comprising file system usage data collected subsequent to the second reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 14, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches to adjust, using a second set of file system usage data, the second reconfiguring (Chan: [0175]; If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly. [0310]; In block 414, a determination is made whether measured thread or stack segment intensity is above the forecast by a margin greater than a specified margin. [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index),

 	the second set of file system usage data comprising file system usage data collected subsequent to the second reconfiguring (Chan: [0069]-[0070]; The raw data might then show that during a successive second interval of time, the baseline JVM heap usage, in the continuing presence of high variance, flattened out. The information change in the raw data at the point in between the first interval and the second interval can indicate that the memory leak was fixed by some change made to the system. In this example, multiple items of information can be derived from the raw data. The filtering can involve the removal of seasonal trends in the data, for example. Within such filtered data, patterns can become more apparent to an automated system that attempts to find such patterns. Such a forecast can be adjusted for seasonal (e.g., daily, weekly, quarterly) trends that occur in the data).  

	Regarding claim 15, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches to cause, using the processor and the memory (Chan: [0565]; For example server 1012 or clients 1002, 1004, 1006, or 1008 may be implemented using a system such as system 1100…The hardware elements may include one or more central processing units (CPUs) 1102…By way of example, the storage device(s) 1108 may include…a random access memory (RAM) and/or a read-only memory (ROM)), a third alteration, the third alteration comprising, responsive to predicting that the time series will go below a threshold (Chan: [0312]; In block 418, a determination is made whether measured thread or stack segment intensity is below the forecast by a margin greater than a specified margin. If so, then control passes to block 420. Otherwise, control passes to block 422), 

a third reconfiguration of the file system (Chan: [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index. [0365]; By detecting seasonal trends and forecasting the memory capacity requirements, the system can dynamically reallocate shared system memory among JVMs to enable elasticity in resource allocation),

 the third reconfiguring altering a capacity of the file system on the storage device (Chan: [0314]; In block 422, de-seasonalized trends are computed. In block 424, trends are adjusted for a seasonal index. [0365]; By detecting seasonal trends and forecasting the memory capacity requirements, the system can dynamically reallocate shared system memory among JVMs to enable elasticity in resource allocation).  

	Regarding claim 16, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches the trained classification model comprises a neural network classification model trained using a training set, the training set comprising file system usage data classified into a category in the set of categories (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0069]; usage can be monitored over time…Such raw data, in the framework, are facts that can be classified through the application of knowledge. The knowledge can take the form of a seasonal trending algorithm, signal processing algorithm, support vector machine, neural network, and Bayesian network, to name a few), and wherein 

the anomaly detection model comprises a model type of a group of anomaly detection models consisting of a Long Short Term Memory (LSTM) neural network, an Auto Regression Integrated Moving Average (ARIMA), and a Recurrent Neural Network based Hierarchical Temporal Memory (HTM) (Chan: [0069]; Such raw data, in the framework, are facts that can be classified through the application of knowledge. The knowledge can take the form of a seasonal trending algorithm, signal processing algorithm, support vector machine, neural network, and Bayesian network, to name a few).  

	Regarding claim 17, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system (Chan: [0564]; Similarly, any necessary files for performing the functions attributed to server 1012 may be stored locally on server 1012 and/or remotely, as appropriate), and wherein the stored program instructions are transferred over a network from a remote data processing system (Chan: [0564]; Alternatively, databases 1014, 1016 may be remote from server 1012, and in communication with server 1012 via a network-based or dedicated connection).  

	Regarding claim 18, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system (Chan: [0564]; Similarly, any necessary files for performing the functions attributed to server 1012 may be stored locally on server 1012 and/or remotely, as appropriate), and wherein 

the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Chan: [0563]-[0564]; Server 1012 may also run any of a variety of additional server applications and/or mid-tier applications, including HTTP servers, FTP servers, CGI servers, JAVA servers, database servers, and the like. Alternatively, databases 1014, 1016 may be remote from server 1012, and in communication with server 1012 via a network-based or dedicated connection. In one set of embodiments, databases 1014, 1016 may reside in a storage-area network (SAN)).  

	Regarding claim 19, the modification of Chan and Koretz teaches claimed invention substantially as claimed, and Chan further teaches the computer program product is provided as a service in a cloud environment (Chan: [0148]; A cloud customer's (tenant's) FA services can be distributed across multiple pillars/pods, domains, and clusters of servers. [0564]; By way of example, one or more of databases 1014, 1016 may reside on a non-transitory storage medium local to (and/or resident in) server 1012).  

	Regarding claim 20, Chan teaches a computer system comprising one or more processors (Chan: [0565]; Computer system 1100 is shown comprising hardware elements that may be electrically coupled via a bus 1124. The hardware elements may include one or more central processing units (CPUs) 1102), 

one or more computer-readable memories, and one or more computer-readable storage devices (Chan: [0567]; Computer-readable storage media reader 1112 can further be connected to a computer-readable storage medium 1110, together (and, optionally, in combination with storage device(s) 1108)), 

and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Chan: [0565]; For example server 1012 or clients 1002, 1004, 1006, or 1008 may be implemented using a system such as system 1100…The hardware elements may include one or more central processing units (CPUs) 1102…By way of example, the storage device(s) 1108 may include…a random access memory (RAM) and/or a read-only memory (ROM)), the stored program instructions comprising: Page 6 of 12 6302-40252Appl. No. 16/863,640P201904681US01 program instructions to execute, using a processor and a memory, a trained classification model, the executing causing a classification of a first set of file system usage data into a set of categories (Chan: [0018]; Data can be categorized into facts, information, hypothesis, and directives. Activities that generate certain categories of data based on other categories of data through the application of knowledge can be categorized into classifications... Classification can involve the automatic generation of classes and trending of time series data with sample intervals having irregular durations), 

the set of categories comprising a trend category, [[and]] a periodicity category (Chan: [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions), and a flat category (Chan: [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions.
[0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained), 

the first set of file system usage data comprising usage data of a file system on a data storage device (Chan: [0069]; For example, raw data concerning a JAVA virtual machine's (JVM's) heap usage can be monitored over time. Such raw data, in the framework, are facts that can be classified through the application of knowledge. Such classification information might indicate a time interval when an aspect of the system is persistently observed in a state. Such state information might be composed to indicate, for example, points in time at which an aspect of the system is observed);

 program instructions to cause, using the processor and the memory, at least one operation from a set of operations, the set of operations comprising (i) generating, responsive to the first set of file system usage data being classified into the trend category, a time series of the first set of file system usage data (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0058]; the system states can be identified by a vector of features extracted from the trend data, and system state changes can be demarcated by events that represent substantive changes in the trend), 

[[and]] (ii) detecting, responsive to the first set of file system usage data being classified into the periodicity category (Chan: [0060]-[0061]; Seasonal trending techniques can make use of time series data for “vital signs” of a computer system to perform classification of trends. Seasonal trending transforms time series data into higher forms of information, such as periodic seasonal cycles, linear trends, variance changes, level changes, level drifts, outliers, and endpoint predictions), 

using an anomaly detection model, an anomaly within the first set of file system usage data (Chan: [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis. One interesting statistics is the intensity of a class of threads or stack segments. The average intensity of a class of threads or stack segments can be measured from a series of thread dump samples taken. If the intensity of a sample, adjusted by a seasonal factor for a seasonal index, spikes above the average intensity then it indicates that the threads are stuck longer than the average response time. An outlier filter can detect this as an anomaly), and

 (iii) determining, responsive to the first set of file system data usage being classified into the flat category, that no changes to the file system are necessary (Chan: [0058]; a framework in which the classification of facts is one of several operations that can be performed by actors or classification. The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. [0125]; a user can determine, for any event manifested in the data, such as an information change that occurred in between two intervals, what the cause of that change was. [0174]-[0175]; This classification scheme supplies many dimensions for roll-up and drill-down statistical analysis... statistics is the intensity of a class of threads or stack segments. [0211]; thread is stuck if the CPU time of the thread does not change...tracks the number of consecutive thread dumps in which this thread is detected as stuck. These variables can be maintained); 

Chan does not explicitly teach program instructions to cause, using the processor and the memory, when the category is not the flat category, at least one alteration from a set of alterations, the set of alterations comprising (i) responsive to predicting that the time series will exceed a threshold, a first reconfiguring of a file system resource, the first reconfiguring altering a capacity of the file system, and (ii) responsive to detecting the anomaly, a second reconfiguring of the file system resource, the second reconfiguring altering a capacity of the file system.

	However, Koretz teaches program instructions to cause, using the processor and the memory (Koretz: [0016]; reading and/or writing system that is coupled to one of the processor, can be used for the memory 22), when the category is not the flat category (Koretz: [0039]; time period data which is entered...comprises the number of days in advance of at least one of the thresholds for one of the factors being exceeded {Examiner correlates that when the time period data in which is entered comprises at least one of the days having a threshold being exceeded informs that the data is not constant}), 

at least one alteration from a set of alterations, the set of alterations comprising (i) responsive to predicting that the time series will exceed a threshold (Koretz: [0039]; The advance notification time period data which is entered for each of the storage server systems 16(1)-16(n), application server systems 17(1)-17(n), database server system 19(1)-19(n), and file server systems 21(1)-21(n) comprises the number of days in advance of at least one of the thresholds for one of the factors being exceeded that notification should be provided), 

a first reconfiguring of a file system resource, the first reconfiguring altering a capacity of the file system (Koretz: [0047]; In step 62, the planning system 12 determines if capacity needs to be and can be increased in the one or more storage server systems....or if one or more new additional storage server systems and/or additional application server systems need to be added based on the monitored one or more factors and the determined trends over real-time), and 

(ii) responsive to detecting the anomaly, a second reconfiguring of the file system resource, the second reconfiguring altering a capacity of the file system (Koretz: [0048]; For example, the planning system 12 may require the trending to show two or more of the thresholds to be exceeded within the entered advance notification time period before indicating increased capacity in an existing one or more of the storage server systems...The planning system 12 also can be set up with one or more thresholds which can be used to distinguish between short-term spikes in performance...to add a new server system and long-term growth trends which require notification to the administrator to increase capacity and/or to add an additional server system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chan (teaches the set of operations comprising generating to the first set of file system usage data being classified into the trend category and being classified into the periodicity category) with the teachings of Koretz (teaches predicting that the time series will exceed a threshold altering a capacity of the file system based on detection on the anomaly). One of ordinary skill in the art would have been motivated to make such a combination would improve the efficiency of the system in accurately utilizes more server to provide better cost effectiveness (See Koretz: [0010]). In addition, the references (Chan and Koretz) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chan and Koretz are directed to system planning system that monitor data and provide necessary adjustment to the system when indicated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0276573 issued to Wang et al. (hereinafter as “Wang”) teaches journal event consolidation in which categorizes events and consolidate the events into categories. 
U.S Patent Application Publication 2013/0159220 issued to Winn et al. (hereinafter as “Winn”) teaches automatically predicting actions and monitor to observe a user’s interactions with incoming data and identify the pattern and the action to take response against the incoming data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9/23/2022
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162